By
M‘Kean, Chief Justice,
(the other Judges declining to give any opinion on account of their interest in the Bank). Before the revolution, it was not usual to give notice to the indorsor, or even to call on the drawer, as soon as a note became due; it would have been considered as harsh and unreasonable. But since the establishment of the bank, a rule has been introduced ; and as these notes, lodged in the bank, were often accommodation notes, it was highly reasonable that notice should be given in a short time. What that time ought to be has not been determined. Two or three months would certainly be too long, and a day may be too short. I would singly law down a rule, but leave it to the Jury as a question of fact. They must therefore judge for themselves, taking into consideration the usual practice at that time.*
Verdict for the Plaintiff.

 See 1 Dall. Rep. 252.